DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the tube" in line 3, "the at least one flexible purging gas tube" in line 4, "the chamber" in line 7; Claim 2, "the at least one gas tube" in line 2;  Claim 12, "the tube" in line 3, “the chamber” in line 6; Appropriate correction is required.
Claim 12 recites “delivering purging undesired gasses”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the method is drawn to delivering while purging undesired gasses, or delivering a purging gas to remove undesirable gasses, or merely drawn to purging undesirable gasses? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel (US 2018/0345573) and further in view of Dong (US 2013/0098974); and/or further in view of Graham (US 2013/0233318);
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Dong as applied to claim 1 above, and further in view of Graham.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Dong and/or Graham as applied to claim 1 above, and further in view of Fenlin (US 2602959); 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel in view of Dong and/or Graham as applied to claim 1 above, and further in view of Sutcliffe (US 2018/0244034); 

Zinniel discloses in claim 1:  A gas delivery and purging device for an additive manufacturing chamber (paragraph 0007), comprising: at least one flexible gas tube (285, the tube must be fashioned from a material having a certain amount of flexibility/elasticity) having a gas inlet configured to receive a gas (argon, via inlet side of tube 285, figure 4, from argon supply 280, per paragraph 0049), a gas outlet (outlet end of 285 that empties into chamber of 235 to supply pressure to the liquid) configured to allow the gas to exit the tube, and a sidewall which defines a shape of the tube (i.e. the side wall structure of 285 must provide sufficient shape for carrying the pressurized argon gas); and, and a source (i.e. 280) of purging gas operatively (controlled via controller 290 and discussed in paragraph 0050) connected to the at least one flexible purging gas tube (285 via 280) for selectively delivering the purging gas to the at least one flexible purging gas tube (as discussed id); 
But Zinniel does not disclose: the gas outlet includes pores defined in substantially an entire surface area of the sidewall such that the gas passes through the pores and is thereby delivered into the chamber; but Dong teaches: the gas outlet includes pores defined in substantially an entire surface area of the sidewall (10, paragraph 0013, 0047 and figure 1) such that the gas passes through the pores and is thereby delivered into the chamber (paragraph 0048, the pores being perforation, for the purpose of providing a uniform laminar fluid flow of the gas into the chamber for the purpose of minimizing air from intruding from the boundaries of the soldering area, such as the work piece, etc…, and for example to apply a large amount of flow rate of gas out of the tube at the application site, thus amounting for example in a greater level of pressure control in the chamber); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Dong for that of the gas outlet of Zinniel, pores as taught in Dong, defined in substantially an entire surface area of the sidewall of the tube such that the gas passes through the pores and is thereby delivered into the chamber of Zinniel as taught by Dong, where the pores can be perforations, all for the purpose as taught by Dong, of providing a uniform laminar fluid flow of the gas into the chamber for the further purpose of minimizing air from intruding from the boundaries of the application site (i.e. soldering area of Dong, the back pressure site of Zinniel), and for the further purpose of for example to apply a larger gas flow rate out of the tube at the application site, thus amounting for example in a greater level of pressure control in the chamber at the site. 
If it could be persuasively argued at some future unforeseen date that Zinniel/Dong does not disclose: a flexible material tube; Graham teaches: a flexible material tube (flexible polymer based tube (paragraph 0212, sheath element 7 where thickness and the material used 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught/suggested by Zinniel, and as taught by  Graham, a flexible material tube such as a flexible polymer based tube for that of Zinniel, for the purpose of providing a low cost durable and flexible material that can be produced quickly. 

Zinniel discloses (as modified by Dong and Graham for the reasons discussed above) in claim 3:  The gas delivery and purging device according to claim 1, wherein the at least one gas tube is a flexible polymer based tube (paragraph 0212.)  

Zinniel discloses (as modified by Dong and/or Graham for the reasons discussed above) in claim 4:  The gas delivery and purging device according to claim 1, the at least one gas tube is formed of a material (as discussed above); but does not disclose: a gardening soaker hose material; although Fenlin teaches: a tube formed of a material found in gardening soaker hoses (i.e. plastic, and see Col 1 ln 5-10 and Col 2 ln 17-35, for the purpose of providing a material that is flexible, chemically resistant, and tough, thus providing for a longer duration and reduced maintenance cost.) 
In re Leshin, 125 USPQ 416.

Zinniel discloses (as modified by Dong and/or Graham for the reasons discussed above) in claim 10:  An additive manufacturing system (i.e. the system of figure 1, and paragraph 0015) comprising: an additive manufacturing chamber  (i.e. the build chamber 28 of Zinniel) and the gas delivery and purging device of claim 1. 

Zinniel discloses (as modified by Dong and/or Graham for the reasons discussed above) in claim 11:  An additive manufacturing system comprising: an additive manufacturing chamber (28 figure 1); the gas delivery and purging device of claim 1 provided within the additive manufacturing chamber (i.e. the tubes are arranged in the build chamber 28 above the platen 36 as applied to figures 4); and one or more accessory components (i.e. heat sources 222) disposed within the additive manufacturing chamber (figure 5); but Zinniel does not disclose: [the chamber] provided with vents configured to allow the escape of an undesirable gas contained therein upon entry of the gas; although Sutcliffe teaches: [the chamber] provided with vents (143) configured (via pressure transducer and oxygen sensor feedback control, paragraph 0059,  0067) to allow the escape of an undesirable gas (air) contained therein upon entry of the gas (when opening and closing the chamber to vacuum out the air and replace with inert gas, in a more automatic switchover process, for the purpose of reducing user intervention.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the build chamber of Zinniel as taught in Sutcliffe, vents in the build chamber configured as taught in Sutcliffe with pressure transducer and oxygen sensor feedback control, so as to allow the escape of an undesirable gas (air) contained therein upon entry of such gas, as taught in Sutcliffe, when opening and closing the chamber to vacuum out the air and replace with inert gas, in a more automatic switchover process, for the purpose of reducing user intervention. 

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Dependent claims 13-17 would be allowable for the mere reason they depend from what would be an allowable parent claim. 
Claims 2, 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 6 – 8 depend from claim 5 and would be allowable merely as they include all the limitations of the parent and base claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 12 the following: “the purging gas outlet includes pores defined in substantially an entire surface area of the sidewall such that the purging gas passes through the pores into the chamber” in combination with the other limitations set forth in the claim; 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 2 the following: “the pores of the sidewall of the at least one gas tube are arranged in an open cell configuration that is configured to allow the escape of the gas across substantially the entire sidewall surface area” in combination with the other limitations set forth above; 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 5 the following: “wherein the at least one gas tube includes a plurality of sections connected together with an inlet manifold” in combination with the other limitations set forth above; 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 5 the following: “the at least one gas tube is disposed within at least one of a cable bundle and a cable management rack” in combination with the other limitations set forth above; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dietrich (US 8373092) discloses a purge and sealant cap for an additive build chamber, the tubes are flexible and empty into a flat plate manifold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753